DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      DELRAY HEALTH GROUP, P.A. a/a/o NIVONELIO LELIS,
                       Appellant,

                                    v.

   ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-351

                              [July 29, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos. 50-2013-SC-
002891-XXXX-SB and 50-2019-AP-000178-CAXX-MB.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, for appellant.

  Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, and Alyssa L.
Cory of Shutts & Bowen LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.